Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED NOTICE OF ALLOWABILITY
WITH CORRECTIONS TO EXAMINER’S AMENDMENTS
DETAILED ACTION
Advisory Notice and Replacement of Previous Examiner’s Amendments
	Applicant’s attorney, John Kilyk, Jr, called to indicate the desire for further amendments that were preferential or corrective in nature to the examiner’s amendments from the notice of allowance from 6/8/2021, but did not affect the scope of the claims.  It was asked if the examiner would be willing to enter the changes by a corrected notice of allowability and the examiner agreed.  Note the examiner’s amendments below that will replace the examiner’s amendments in the notice of allowance from 6/8/2021.  

Formal Matters
Claims 7, 12-14, 16 and 17 remain allowed for reasons of allowance presented on 6/8/2021, however, the examiner’s amendments presented below will replace the examiner’s amendments from 6/8/2021.  

Priority
	The instant application claims priority to Japanese application JP2017-090694 filed on 4/28/2017.  

Examiner’s Note
Applicant's after final amendments and arguments filed on 05/07/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s amendments and arguments set forth on 05/07/2021 and agreed upon examiner’s amendments (see below).  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Kilyk, Jr. on June 17, 2021.  These are applied to the claim set from 05/07/2021.  Claims 12 and 13 will remain as was presented on 05/07/2021.  

Claim 9 is cancelled.  

Claim 7 reads:  
A transdermal absorption preparation comprising (a) a drug-containing layer, (b) a skin adhesion layer, (c) a substrate, a cover material, or both a substrate and a cover material, and (d) a release liner,
wherein the drug-containing layer comprises a polymer and a drug in an amorphous state, 

the drug-containing layer has a ratio of an octanol/water partition coefficient (logP2) of the polymer to an octanol/water partition coefficient (logP1) of the drug (logP2/logP1) is 0.01 – 1.5, 
the drug-containing layer and the skin adhesion layer are configured to be separately preserved until the transdermal absorption preparation is adhered to a skin surface, 
whereupon the drug-containing layer laminated onto the skin adhesion layer in contact with the skin surface provides for transdermal absorption of the drug,
 the substrate, the cover material, or both the substrate and the cover material are laminated on the drug-containing layer, and 
the drug-containing layer and the skin adhesion layer are formed at a distance on one sheet of the release liner, the substrate, or the cover material.  

Claim 14 reads:
The transdermal absorption preparation according to claim 7, wherein the drug has a melting point of 15˚C - 100˚C.  

Claim 16 reads:
The transdermal absorption preparation according to claim 12, wherein the polymer having a glass transition temperature of 30˚C - 200˚C is at least one polymer selected from the group consisting of acrylic polymer, polyvinylpyrrolidone, vinylpyrrolidone ● vinyl acetate copolymer, and polyvinyl caprolactam ● polyvinyl acetate ● polyethylene glycol graft copolymer.  

Claim 17 reads:
The transdermal absorption preparation according to claim 16, wherein the drug has a melting point of 15˚C - 100˚C.  

Conclusion
Claims 7, 12-14, 16 and 17 remain allowed with corrected examiner’s amendments above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MARK V STEVENS/Primary Examiner, Art Unit 1613